                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIETH DAVIS,                      :
          Plaintiff,              :
                                  :
     v.                           :                      CIVIL ACTION NO. 19-CV-2905
                                  :
THE CITY OF PHILADELPHIA, et al., :
          Defendants.             :

                                           MEMORANDUM

SCHMEHL, J. /s/ JLS                                                                   JULY 23, 2019

           Plaintiff Keith Davis filed this civil action against the Third Circuit Court of Appeals, the

“Third Circuit Court all Districts,” the “Clerks of U.S. Courts and State Courts,” various state

courts, municipal employees/entities and attorneys, and the Washington Post.1 Although he did

not name them in the caption, he also appears to be bringing claims against several current and

former federal judges, and clerical officers for various state and federal courts. He raises civil

rights and other claims stemming from criminal cases filed against him and various proceedings

in state and federal court. Davis also moved to proceed in forma pauperis. The Court will grant

Davis leave to proceed in forma pauperis, dismiss most of his claims as legally baseless, and

permit him to file an amended complaint as to certain claims.

      I.      FACTS2

           The complaint raises a vast set of claims. At bottom, the Court understands Davis to be

alleging that state prosecutors, state courts, state and federal judges, public defenders and others


1
  Plaintiff’s name appears to be spelled Keith Davis. There appears to be a typographical error in
the caption of the Complaint.
2
    The following facts are taken from the Complaint and the public record.


                                                     1
have generally conspired to rig the judicial system against African Americans. Many of Davis’s

allegations are pled in general and conclusory terms. However, it appears the impetus for this

lawsuit is his June 1, 2018 arrest, his related prosecution and imprisonment, and a related habeas

petition that he filed in this Court. (See Compl. at 9.)3

         Davis alleges that on that date he was arrested by officers of the Philadelphia Police

Department, charged with various felonies, including attempted murder, and incarcerated at the

Philadelphia Industrial Correctional Center (“PICC”). Davis claims that while incarcerated at

PICC he was unconstitutionally punished and denied medical care for various ailments including

an “old gunshot wound to the chest, dysentery, and [a] broken tooth.” (Id.) Davis filed motions

in state court and a habeas petition in federal court, which was dismissed without prejudice by

the Honorable Gerald J. Pappert because Davis failed to pay the fee, failed to file the application

on the proper form, and failed to exhaust state remedies. See Davis v. Phila. Dep’t of Prisons

Warden, Civ. A. No. 18-3033 (E.D. Pa.) (ECF No. 4). Davis also notes that Judge Pappert

denied a prior habeas petition that he filed challenging pretrial detention in connection with a

2014 arrest. See Davis v. Ct. of Common Pleas, Civ. A. No. 15-5113 (E.D. Pa.).

         In the instant Complaint, Davis alleges that certain Defendants “fabricate[d] lies” to

maintain the charges against him, and that the public defenders conspired with others to keep

him in jail. (Id. at 10.) The charges against Davis were dismissed on September 11, 2018 and he

was released. Davis also appears to reference other criminal prosecutions initiated against him

and alleged failures in those prosecutions and the prosecutions of third parties. He generally




3
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.


                                                  2
refers to litigation in the state and federal courts and suggests that the courts have been rigged

against him.

         The Complaint indicates that Davis intends to bring claims pursuant to 42 U.S.C. § 1983,

§ 1985(3), § 1986, and the Racketeer Influenced and Corrupt Organizations Act (“RICO”). He

presumably brings claims against the federal actors pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Davis seeks assorted declaratory

relief, an “independent tribunal” to assess his claims, and millions of dollars in damages.

(Compl. at 19.)

   II.      STANDARD OF REVIEW

         The Court will grant Davis leave to proceed in forma pauperis because it appears that he

cannot afford to pre-pay the fees to commence this civil action. As Davis is proceeding in forma

pauperis, 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) apply, which require the Court to dismiss the

Complaint if it is frivolous or fails to state a claim. A complaint is frivolous if it “lacks an

arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). It is

legally baseless if “based on an indisputably meritless legal theory,” Deutsch v. United States, 67

F.3d 1080, 1085 (3d Cir. 1995), and factually baseless “when the facts alleged rise to the level of

the irrational or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

         Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). “[M]ere conclusory statements do not suffice.” Id. As Davis is



                                                   3
proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

          Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain “a short a plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if “the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

This Court has noted that Rule 8 “requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue.” Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

   III.      DISCUSSION

          A. Section 1985(3) Claims and Other Conspiracy Claims

          The primary impetus for Davis’s Complaint appears to be a vast conspiracy among state

and federal judges, prosecutors, defense attorneys, and others to deprive African-Americans

access to the courts. “[T]o state a claim under 42 U.S.C. § 1985(3), a plaintiff must allege (1) a

conspiracy; (2) motivated by a racial or class based discriminatory animus designed to deprive,

directly or indirectly, any person or class of persons to the equal protection of the laws; (3) an act

in furtherance of the conspiracy; and (4) an injury to person or property or the deprivation of any

right or privilege of a citizen of the United States.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir.

1997); Farber v. City of Paterson, 440 F.3d 131, 136 (3d Cir. 2006) (explaining that “§ 1985(3)

defendants must have allegedly conspired against a group that has an identifiable existence

independent of the fact that its members are victims of the defendants’ tortious conduct”). “[T]o



                                                  4
properly plead an unconstitutional conspiracy [under § 1983], a plaintiff must assert facts from

which a conspiratorial agreement can be inferred.” Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 178 (3d Cir. 2010). “[A] bare assertion of conspiracy will not

suffice.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). “‘A conspiracy cannot be found

from allegations of judicial error, ex parte communications (the manner of occurrence and

substance of which are not alleged) or adverse rulings absent specific facts demonstrating an

agreement to commit the alleged improper actions.’” Capogrosso v. The Supreme Court of New

Jersey, 588 F.3d 180, 185 (3d Cir. 2009) (per curiam) (quoting Crabtree v. Muchmore, 904 F.2d

1475, 1480-81 (10th Cir. 1990)). Furthermore, to state a claim against a given defendant, the

complaint must provide sufficient factual matter from which the Court could plausibly infer that

the defendant was personally involved in the violation of plaintiff’s constitutional rights. See

Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir. 2007).

       Davis’s conspiracy claims are predicated almost entirely on conclusory allegations. The

factual basis for his claims appears to be unfavorable judicial rulings and dissatisfaction with the

criminal justice system. His factual allegations do not plausibly support a vast conspiracy, let

alone a race-based conspiracy, and fail to establish any coordinated action among the

Defendants. In sum, the Court will dismiss Davis’s conspiracy claims because he has not alleged

any facts to plausibly suggest that any of the Defendants reached an agreement to violate his

rights because he is African-American or for any other reason. See Johnson v. Kugler, Civ. A.

No.. 12-2031, 2012 WL 1521921, at *2 (E.D. Pa. May 1, 2012) (“Stripped of its bare allegations

of ‘conspiracy’ and ‘sabotage,’ the complaint fails to assert any facts that would support a due

process or a conspiracy claim.”).

       B. Section 1986 Claims



                                                 5
       Davis’s § 1986 claims also fail. “[Section] 1986 constitutes an additional safeguard for

those rights protected under 42 U.S.C. § 1985, and transgressions of § 1986 by definition depend

on a preexisting violation of § 1985.” Clark v. Carbaugh, 20 F.3d 1290, 1295 (3d Cir. 1994)

(internal quotations omitted). Moreover, a plaintiff must allege that: “(1) the defendant had

actual knowledge of a § 1985 conspiracy, (2) the defendant had the power to prevent or aid in

preventing the commission of a § 1985 violation, (3) the defendant neglected or refused to

prevent a § 1985 conspiracy, and (4) a wrongful act was committed.” Id. As discussed above,

Davis has failed to allege the existence of a § 1985 conspiracy. He therefore cannot maintain

plausible § 1986 claims against the Defendants.

       C. Section 1983 Claims

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

Davis’s claims against the state courts and their parole departments fail because state courts and

their departments are entitled to Eleventh Amendment immunity from suit and are not

considered persons for purposes of § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58,

65-66 (1989) (states are entitled to Eleventh Amendment immunity from claims under 42 U.S.C.

§ 1983 and are not “persons” for purposes of that provision); Benn v. First Judicial Dist. of Pa.,

426 F.3d 233, 241 (3d Cir. 2005) (state courts in Pennsylvania share in the Commonwealth’s

Eleventh Amendment immunity); see also 42 Pa. Cons. Stat. § 8521(b) (“Nothing contained in

this subchapter shall be construed to waive the immunity of the Commonwealth from suit in

Federal courts guaranteed by the Eleventh Amendment to the Constitution of the United

States.”). Davis’s claims against any state judges fail because he appears to be suing those



                                                  6
judges based on how they handled his criminal cases, but judges are entitled to absolute

immunity from civil rights claims that are based on acts or omissions taken in their judicial

capacity, so long as they do not act in the complete absence of all jurisdiction. See Stump v.

Sparkman, 435 U.S. 349, 355-56 (1978); Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006)

(per curiam). It is apparent that the identified judges are entitled to immunity from Davis’s

claims.

          To the extent Davis is bringing claims against prosecutors for initiating and pursuing

criminal charges against him, those claims are barred by absolute prosecutorial immunity. See

Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976) (prosecutors are entitled to absolute immunity

from liability under § 1983 for acts that are “intimately associated with the judicial phase of the

criminal process” such as “initiating a prosecution and . . . presenting the State’s case.”). Any §

1983 claims against public defenders or other lawyers are legally baseless because “a public

defender does not act under color of state law when performing a lawyer’s traditional functions

as counsel to a defendant in a criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325

(1981) (footnote omitted); see also Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 277 (3d

Cir. 1999) (“Attorneys performing their traditional functions will not be considered state actors

solely on the basis of their position as officers of the court.”). These Defendants cannot be

considered state actors based on allegations that they conspired with state actors because Davis

has not adequately pled a basis for a conspiracy, as discussed above.

          Davis has also failed to state a basis for municipal liability here. To state a § 1983 claim

against a municipality, a plaintiff must allege that the defendant’s policies or customs caused the

alleged constitutional violation. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694

(1978). The plaintiff “must identify [the] custom or policy, and specify what exactly that custom



                                                    7
or policy was” to satisfy the pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d

Cir. 2009). A plaintiff may also state a basis for municipal liability by “alleging failure-to-

supervise, train, or discipline . . . [and alleging facts showing] that said failure amounts to

deliberate indifference to the constitutional rights of those affected.” Forrest v. Parry, No. 16-

4351, 2019 WL 2998601, at *8 (3d Cir. July 10, 2019). “This consists of a showing as to

whether (1) municipal policymakers know that employees will confront a particular situation, (2)

the situation involves a difficult choice or a history of employees mishandling, and (3) the wrong

choice by an employee will frequently cause deprivation of constitutional rights.” Id. Davis has

not alleged any facts in support of a municipal policy, pattern, or practice or showing of

municipal deliberate indifference that would support a plausible inference that the City of

Philadelphia or any other municipal entity caused a violation of his constitutional rights. Indeed,

Davis’s Complaint is too generalized and unfocused to make clear what acts or omissions he

intends to attribute to the City. Accordingly, these claims fail.

       Davis has also failed to state a claim against any of the individual state actors. “A

defendant in a civil rights action must have personal involvement in the alleged wrongs.” Rode

v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). There are “two general ways in which a

supervisor-defendant may be liable for unconstitutional acts undertaken by subordinates.”

Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by

Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may be liable if he or she “‘with

deliberate indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v.

Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)).

“Second, a supervisor may be personally liable under § 1983 if he or she participated in violating



                                                   8
the plaintiff’s rights, directed others to violate them, or, as the person in charge, had knowledge

of and acquiesced in the subordinate’s unconstitutional conduct.” Id. “[T]he level of intent

necessary to establish supervisory liability will vary with the underlying constitutional tort

alleged.” Id. at 319.

       Davis has not pled sufficient facts to state a plausible claim against any state court

employees based on the handling of his cases. Even if he could state a basis for a claim against

these individuals, he has raised so many vague allegations about so many filings that it is not

clear what he intends the basis for his claim against each Defendant to be in a manner that would

put that Defendant on notice of the claim. Davis indicates that the Philadelphia Police

Department and Commissioner Richard Ross “fabricated lies” to maintain false charges against

him, but Davis does not elaborate on those allegations. (Compl. at 10.) While fabricating

evidence or pursuing false charges could give rise to a constitutional claim, Davis must provide

enough facts to put the Defendants and the Court on notice of his claim. See generally Black v.

Montgomery Cty., 835 F.3d 358, 371 (3d Cir. 2016) (“[A]n acquitted criminal defendant may

have a stand-alone fabricated evidence claim against state actors under the due process clause of

the Fourteenth Amendment if there is a reasonable likelihood that, absent that fabricated

evidence, the defendant would not have been criminally charged.”); Halsey v. Pfeiffer, 750 F.3d

273, 291 (3d Cir. 2014) (explaining distinctions between Fourth and Fourteenth Amendment

claims). Here, is not clear what falsehoods Davis is attributing to Ross or any other officers, so

his claim is too conclusory to be plausible as pled.

       Finally, it appears that Davis intends to bring claims against the “Superintendent,

Philadelphia County Jail, PICC,” based on the conditions at the PICC. In this regard, Davis

appears to be bringing claims for unconstitutional punishment and deliberate indifference to his



                                                  9
serious medical needs. However, he has not alleged facts explaining how this Defendant (or any

other Defendant) is responsible for the claimed conditions at PICC, whether due to that

Defendant’s involvement in the events in question, maintenance of an unconstitutional policy or

custom, or knowledge and acquiescence in his subordinates’ violations. In sum, the Complaint

does not state a claim against any of the Defendants for violation of Davis’s rights based on the

conditions of confinement at PICC.

       D. Bivens Claims

       “Absent a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). The courts are part of the judicial

branch of the federal government, and are thus are entitled to sovereign immunity absent a

waiver. See Alston v. Admin. Offices of Delaware Courts, 663 F. App'x 105, 108 (3d Cir. 2016)

(per curiam) (“The USBCDD is part of the judicial branch of the Federal Government and,

absent a waiver, sovereign immunity shields the Federal Government and its agencies from suit.”

(quotations and alteration omitted)). As sovereign immunity has not been waived to allow a

plaintiff to raise federal constitutional claims against the federal government or its agencies in

this context, the Court will dismiss Davis’s Bivens claims against the federal courts. See Corr.

Servs. Corp. v. Malesko, 534 U.S. 61, 71 (2001) (explaining that Bivens “is concerned solely

with deterring the unconstitutional acts of individual officers”); Dambach v. United States, 211

F. App’x 105, 107 (3d Cir. 2006) (per curiam) (explaining that “[a] Bivens action is not available

against the United States or one of its agencies”).

       The Court will also dismiss Davis’s Bivens claims against the federal judges discussed in

the Complaint. As explained above, judges are entitled to absolute immunity from civil rights

claims that are based on acts or omissions taken in their judicial capacity, so long as they do not



                                                 10
act in the complete absence of all jurisdiction. See Stump, 435 U.S. at 355-56; Azubuko, 443

F.3d at 303-04. Here, it is apparent that Davis’s claims against the federal judges are based on

rulings they made in cases that were assigned to them. Accordingly, those claims are barred by

absolute judicial immunity.

       To the extent Davis is raising claims against federal employees of this and other federal

courts, he has not plausibly alleged that any of those individuals violated his constitutional rights.

Furthermore, if Davis is raising claims against these Defendants for handling his lawsuits in

accordance with judicial orders, his claims are barred by quasi-judicial immunity. See Gallas v.

Supreme Ct. of Pennsylvania, 211 F.3d 760, 772-73 (3d Cir. 2000). Davis has also failed to state

a claim against Attorney General Barr because he has not plausibly alleged how Barr was

personally involved in any events that led to a violation of his constitutional rights.

       E. Claims Against the Washington Post

       Davis’s claims against the Washington Post are essentially based on his opinion that the

Washington Post has failed to pursue and publish stories related to the claims in the instant

lawsuit. There is no legal basis for a claim against the Washington Post based on its decision not

to publish certain stories, so the Court will dismiss Davis’s claims against the Washington Post.

       F. RICO

       The federal civil RICO statute provides that “[a]ny person injured in his business or

property by reason of a violation of section 1962 of this chapter[, which prohibits racketeering

activity,] may sue therefor in any appropriate United States district court . . . .” 18 U.S.C. §

1964(c). “[I]n construing the federal RICO law, [the Third] Circuit has rejected the argument

that personal injuries qualify as RICO injuries to ‘business or property.’” Williams v. BASF

Catalysts LLC, 765 F.3d 306, 323 (3d Cir. 2014). Furthermore, RICO does not provide a cause



                                                 11
of action where the damages alleged are “speculative.” Maio v. Aetna, Inc., 221 F.3d 472, 495

(3d Cir. 2000) (speculative damages that were “predicated exclusively on the possibility that

future events might occur” could not form the basis of a RICO injury).

         Nothing in the Complaint provides a plausible basis for concluding that Davis suffered a

non-speculative injury to business or property that would give him standing to raise a RICO

claim. Rather, he is seeking compensation for personal injuries that are not injuries to “business

or property” for purposes of RICO. See Clark v. Conahan, 737 F. Supp. 2d 239, 255 (M.D. Pa.

2010) (observing that “[m]ental distress, emotional distress, and harmed reputations do not

constitute injury to business or property sufficient to confer standing on a RICO plaintiff” and

explaining that “injury for RICO purposes requires proof of concrete financial loss, not mere

injury to an intangible property interest”); see also Ben-Issaschar v. ELI Am. Friends of the

Israel Ass’n for Child Prot., Inc., Civ. A. No. 15-6441, 2016 WL 97682, at *3 (E.D. Pa. Jan. 7,

2016) (“The type of harm suffered by Etti for which she seeks to recover in this action—i.e.,

harm related to her detention and the alleged abuse she suffered while detained—is not an injury

to ‘business or property’ that is cognizable under the RICO laws.”). Davis’s failure to allege an

injury to business or property is also fatal to any RICO conspiracy claims he may be raising. See

Magnum v. Archdiocese of Phila., 253 F. App’x 224, 229 (3d Cir. 2007) (“A plaintiff alleging a

civil RICO violation under either § 1962(c) or (d) must plead a cognizable injury to ‘business or

property’ under § 1964(c).”). Thus, Davis’s RICO claims will be dismissed.

   IV.      CONCLUSION

   For the foregoing reasons, the Court will dismiss Davis’s Complaint as frivolous and for

failure to state a claim. Davis’s request for an independent tribunal to evaluate his claims is

denied to the extent he is requesting that a judge from another district preside over this case. As



                                                 12
it is possible that Davis could cure some of the defect in his claims, particularly with regard to

the conditions of his confinement or the prosecution that ended in his acquittal, he will be given

leave to file an amended complaint as to those claims. An Order follows.

                                              BY THE COURT:


                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.




                                                 13
